JAKKS PACIFIC, INC., Plaintiff Below, Appellant,
v.
THQ/JAKKS PACIFIC, LLC AND
THQ, INC., AS OPERATOR AND CUSTODIAN OF RECORDS OF THQ/JAKKS PACIFIC, LLC, Defendants Below, Appellees.
No. 314, 2009
Supreme Court of Delaware
Submitted: September 9, 2009
Decided: September 11, 2009
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice
This 11th day of September 2009, the Court, having considered this matter on the briefs and the oral argument of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its May 6, 2009 Memorandum Opinion and Order;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Chancery Court be, and the same hereby is, AFFIRMED.